Title: To Benjamin Franklin from [David Hartley], 8 June 1776
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
June 8. 1776
It is so many months since I have heard from you that I fear the Communication between the two Countries is but too effectually Stopt. I have writ to you from time to time letters which perhaps you have never received. My object is the same with yours viz. the restoration of peace. The Stoppage of communication between the two countries seems to have had the very worst of consequences as it has given the Ministry the opportunity of sending their own irritating information to America and of withholding the knowledge of all the good dispositions which there are in this Country towards their fellow Subjects in America. Angry Addresses have been sent with all the parade of Authority to America while the petitions in favour of peace have not been Suffered to appear in the gazettes. I see the fatal Effect of all this. Common Sense says The last cord is broken the people of England address against us. Therefore we must look to our own Safety in independence. If this question is to be determined by the general sense of the people of England that sense is in my Opinion full as favorable to America as it was a year and half ago when you left us. The Ministry have certainly not been able to raise any national Spirit of resentment against America. The generality of the people are cold upon the Subject. Nine Men in ten content themselves with an indolent wish for peace, but there are many Zealous and principled friends to America. The only bitter enemies are the Ministry and their dependents jobbers contractors &c. &c. quibus utile bellum. Several propositions of conciliation have been offered this year as well as the last by the friends to peace. The constant answer to all such propositions when they come from the friends to America is if we were to give a parliamentary Sanction to such or such an offer what reason have [we] to suppose that it would not be refused with contempt in America for the Americans have not taken any more favorable notice of propositions made by their friends then of any made by the Ministry? All propositions which can be made in a British Parliament must and ought to consult the dignity of this country as well as the Security of America. The Congress appear to be fully aware of [this] by their petition, which expresses that they do not wish even for reconciliation inconsistant with the dignity of Great Britain. Under these Circumstances their total Silence as to all propositions made by their friends without making some specific definite offer of their own has in my Opinion contributed to remove the hopes of peace to a great distance. The Ministry make great advantage of this to circulate a persuasion that the Americans keep to general professions from an unwillingness to peace upon reasonable and honorable terms to this country. I am aware that it is easy to reason like Philosophers to those who neither see nor feel the horrors of War. I make all allowances for the Sufferings of America. Yet still I think reconciliation and peace the best bargain to both sides. Security upon the articles of taxation and charters being provided which I shall allways consider as fundamentals lesser matters would drop of themselves. Time would secure and confirm all the rights of America. As to the Commissioners that are sent to America We know nothing of their instructions or powers. Peace is the general wish of this country. I hope it is the same in America. It would give me great pleasure to hear of your being well in health and that you could see any prospect of accommodatioon and peace. I am &c.
 
Notation: David Hartley to Benjamin Franklin.